Order filed November 10,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00338-CR
                                                    __________
 
                               WALTER
RAY BRIDGES, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 90th District Court
 
                                                          Stephens
County, Texas
 
                                                     Trial
Court Cause No. 32,499
 

 
O
R D E R
The
jury found Walter Ray Bridges guilty of driving while intoxicated.  On November
2, 2010, the trial court set his punishment at confinement in the Stephens
County Jail for a term of 120 days.  The trial court also assessed a fine of $2,000. 
By and through his court-appointed trial counsel, Lee Ann Marsh, appellant
filed a notice of appeal on November 10, 2010.
The
clerk’s record was filed in this cause on December 30, 2010, and the reporter’s
record was filed on January 4, 2011.  The clerk of this court wrote a letter to
the attorneys of record on January 4, 2011, advising them that the reporter’s
record had been filed.  This letter specifically advised that appellant’s brief
was due for filing on February 3, 2011.  Appellant did not file a brief by
February 3, 2011, or a motion for extension of time to file appellant’s brief. 
The clerk of this court wrote a subsequent letter to the attorneys of record on
February 17, 2011, advising them that, on the court’s own motion, the deadline
for filing appellant’s brief was extended to March 21, 2011.  This letter
further advised that the failure to file the appellant’s brief by March 21,
2011, “may result in counsel appearing at a hearing before this Court to
explain the delay in preparation of Appellant’s brief.”
Appellant
has not yet filed a brief in this cause.  Accordingly, this court entered an
order on October 27, 2011, that directed appellant’s counsel, Lee Ann Marsh,
“to either file the brief by November 10, 2011, 9:30 a.m., or appear in person
on November 10, 2011, 9:30 a.m., in the 11th Court of Appeals Courtroom, third
floor of the Eastland County Courthouse in Eastland, Texas, and be prepared to
explain the inordinate delay in the preparation of appellant’s brief.”  Attorney
Marsh did not comply with this court’s order of October 27, 2011, because she
neither filed the appellant’s brief nor appeared in person by 9:30 a.m. on
November 10, 2011.  Instead, Attorney Marsh filed a document entitled “Motion
to Dismiss Appeal.”[1] 
Attorney Marsh also orally advised the clerk’s office that she would not be
complying with this court’s order of October 27, 2011.  Her action of filing a
motion to dismiss the appeal instead of either filing appellant’s brief or
personally appearing by 9:30 a.m. on November 10, 2011, does not excuse her
violation of this court’s order of October 27, 2011.
            On
the morning of November 10, 2011, this court was informed for the first time
that counsel, Scott Campbell, had been retained to represent appellant in May
2011. Attorney Campbell filed no entry of appearance with this court; Attorney
Marsh did not file a motion to withdraw or substitute Attorney Campbell as the
attorney of record in this appeal.  The appeal in this cause is abated for thirty
days in order for the trial court to immediately conduct a hearing pursuant to Tex. R. App. P. 38.8(b) to determine
whether appellant desires to prosecute his appeal and whether to make other
appropriate findings and recommendations.  The trial court is directed to make
specific findings in this regard as required by Rule 38.8(b).  
The
clerk of the trial court is directed to prepare and forward a supplemental
clerk’s record containing the written findings of the trial court and any
relevant orders entered by the trial court.  The court reporter is directed to
prepare and file a supplemental reporter’s record of the hearing. The
supplemental records are due to be filed in this court on or before December 16,
2011.  Absent an opinion issued by this court dismissing the appeal, appellant’s
brief will be due to be filed in this court thirty days after the supplemental
records are filed in this court.
The appeal is abated.
 
 
                                                                                                PER
CURIAM
                                                                                                            
November 10,
2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.




[1]We note that the motion is insufficient as a motion to
voluntarily dismiss a criminal appeal because it is not signed by appellant as
required by Tex. R. App. P. 42.2(a).